J-S34028-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 DAMIEN CLAGON                              :
                                            :
                     Appellant              :   No. 583 MDA 2021

                Appeal from the Order Entered March 5, 2021
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0004045-2003


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:               FILED: FEBRUARY 7, 2022

      Damien Clagon appeals from the order dismissing as untimely his Post

Conviction Relief Act (“PCRA”) petition, 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

      In November 2004, a jury found Clagon guilty of first-degree murder

and firearms not to be carried without a license. 18 Pa.C.S.A. §§ 2501(a) and

6106(a). The trial court set forth the following factual history:

          The evidence at trial established that on March 28, 2003,
          between 2:00 and 2:30 a.m., a drug addict by the name of
          Joseph Meikle was walking the streets of Lancaster City in
          search of drugs. He came across an acquaintance by the
          name of Robert Travers, nicknamed “Newport.” Travers
          testified that he, too, is a drug addict and that he and Meikle
          decided to combine their money to make one purchase of
          cocaine to share.

          As the two addicts approached the intersection of East End
          Avenue and South Marshall Street, they encountered a red
          Ford F-150 pickup truck. Travers recognized the driver as a
          street-level drug dealer known as “D” and “D-Cert” who had
J-S34028-21


       once dated his cousin. “D” was talking on his cell phone in
       his truck and then suddenly turned his attention to Meikle.
       “D” became angry and started shouting, “what the f*** you
       looking at?” He repeated this question two or three more
       times. “D” then reached into the center console of the truck,
       pulled out a .357 revolver and exited his truck. Travers was
       yelling, “no, no” as “D” walked around the front of his truck,
       pointed his gun at Meikle and fired it, striking Meikle in the
       chest. Travers fled the scene and Meikle collapsed on the
       sidewalk and eventually died from the gunshot wound to his
       chest. The individual known as “D” and “D-Cert” was later
       identified as [Clagon].

       John Calixto, a friend of [Clagon’s] and a drug dealer, heard
       the gun shot about a block away and called [Clagon] on his
       cell. [Clagon] confirmed that he did the shooting and asked
       Calixto to pick him up in the parking lot of the American Bar
       and Grill. When [Clagon] got into Calixto’s car, he was
       wearing a gray hooded sweatshirt and there was a gun
       protruding from his pocket. The two men drove around
       Lancaster City and eventually ended up at the Sixth Ward
       Park. As they were driving, [Clagon] detailed the shooting
       for Calixto.

       After exiting the car, [Clagon] was last seen by Calixto
       walking towards the Turkey Hill convenience store at the
       corner of East Ross Street and New Holland Avenue. At 3:08
       a.m., the video surveillance camera at the Turkey Hill shows
       [Clagon] walking into the store wearing the same gray
       hooded sweatshirt that Calixto said he was wearing when he
       picked him up shortly after the shooting.

       Calixto testified that the next day he ran into [Clagon] on
       East End Avenue outside the home of Brian Pearson,
       [Clagon’s] supplier. At that time, [Clagon] told Pearson and
       Calixto that he had to “stay low,” “get his money together”
       and get out of town.

       Jere Gilgore also testified for the Commonwealth. Gilgore
       was a crack addict who was letting [Clagon] live with him
       and drive his F-150 truck in exchange for drugs. At the time
       of this incident, Gilgore and his father owned a fabricating
       business near the American Bar and Grill in Lancaster City.
       Gilgore’s apartment was in the fabrication building. Gilgore
       testified that the evening after the shooting, [Clagon] threw


                                   -2-
J-S34028-21


       the keys to his truck on the table and told Gilgore that he
       ([Clagon]) could not drive the truck anymore. Several hours
       later, [Clagon] returned to the apartment and told Gilgore
       about the shooting. He also returned Gilgore’s gun, a Rossi
       .357 snub-nose two-and-a-half inch barrel, that had been
       used to kill Meikle. The day after the shooting, Gilgore
       rented a vehicle for [Clagon] and [Clagon] left town.
       [Clagon] returned to Lancaster on March 31, 2003, and
       spent the night at the Red Carpet Inn with his girlfriend,
       Kristen Mitchell. At approximately 2:30 a.m. on the morning
       of April 1, 2003, [Clagon] was arrested in his room on
       charges of receiving stolen property. He was taken to the
       Lancaster City Bureau of Police and processed. After
       receiving his Miranda5 warnings, [Clagon] was interviewed
       by Detectives Kent Switzer and Jarrod Berkihiser. During
       this interview, [Clagon] stated that he had left for Brooklyn,
       New York, on Wednesday, March 26th and had not returned
       to Lancaster until Monday, March 31, 2003. Therefore,
       [Clagon] claimed he could not have been involved in the
       Meikle murder in the early morning hours of March 28th.
          5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                    ...

       [Clagon] took the stand in his own defense during the trial
       of his case. He admitted lying to the police about when he
       went to New York. In fact, he claimed that between 2:30
       and 3:00 in the early morning of March 28th, he was in
       Lancaster meeting drug customers first at the corner of
       Lemon and Lime Streets and next at the McDonald’s near
       McCaskey High School at the corner of Franklin Street and
       New Holland Avenue. After his drug transaction at the
       McDonald’s, [Clagon] testified that he started walking to the
       Turkey Hill convenience store at the corner of East Ross
       Street and New Holland Avenue. Halfway there, [Clagon]
       encountered Calixto, whom [Clagon] described as his
       competitor, and had words with him about the drug deal at
       McCaskey. [Clagon] then entered the convenience store
       where he was captured on videotape by the store’s
       surveillance system.

       [Clagon] denied being at the corner of South Marshall Street
       and East End Avenue on Friday, March 28th at 2:30 a.m. He
       denied knowing an individual by the name of Joseph Meikle.


                                   -3-
J-S34028-21


          He denied having a motive to shoot Joseph Meikle and he
          denied shooting him. [Clagon] further testified that because
          his drug supply was running low, he had Gilgore rent him a
          car on Saturday, March 29, 2003, so he could drive to New
          York to hook up with his supplier. Circumstances prevented
          [Clagon] from connecting with his supplier so he called his
          girlfriend and invited her to join him in New York. On
          Monday, March 31st, [Clagon] and his girlfriend returned to
          Lancaster and got a room at the Red Carpet Inn, where he
          was arrested early the next morning.

Trial Court Opinion, filed Apr. 19, 2005, at 3-7 (citations to record omitted).1

       In January 2005, the trial court sentenced Clagon to life imprisonment

for the murder conviction and one to two years’ imprisonment for the firearms

conviction. This Court affirmed the judgment of sentence in November 2005

and the Pennsylvania Supreme Court denied Clagon’s petition for allowance

of appeal in June 2006.

       Clagon has filed numerous PCRA petitions, including petitions where he

claimed a trial witness, Trevor Bailey, fabricated his testimony. See, e.g.,

Commonwealth v. Clagon, Order, filed July 6, 2015, at n.1 (rejecting

Clagon’s argument that the Commonwealth offered the “unsubstantiated

perjured testimony” of Bailey); Commonwealth v. Clagon, Order, filed Oct.

28, 2015, at n.1 (rejecting claim the Commonwealth offered “[b]artered,

biasedly, manufactured, perjured testimony” of Bailey); Commonwealth v.

Clagon, 1925(a) Opinion, filed Aug. 8, 2016, at 6-7 (finding Clagon failed to

____________________________________________


1 The trial transcripts are not included in the certified record in this appeal.
However, the PCRA court and this Court have used this summary, or similar
summaries, in prior opinions and memoranda. See, e.g., Commonwealth v.
Clagon, Memorandum, filed Apr. 11, 2012, at 1-4 (quoting PCRA Ct. Op., filed
Dec. 22, 2010, at 4-8).

                                           -4-
J-S34028-21



prove the new facts related to Bailey’s testimony were previously unknown to

him or his failure to know them was due to government interference and

finding any alleged concealment did not impact the verdict). At trial, Bailey

testified for the Commonwealth regarding conversations he had with Clagon

where Clagon spoke about the murder.

       In November 2020, Clagon filed the subject PCRA petition, titled

“Petition to Revisit Per Unfounded Offense and Unlawful Confinements.” He

claims the Commonwealth knowingly used false testimony to convict him. The

court issued notice of its intent to dismiss the petition pursuant to

Pennsylvania Rule of Criminal Procedure 907. Clagon filed a response. He

attached to his response to the notice of intent to dismiss a printout of what

he claims is an email from Bailey. The “From” line states, “Bailey, Trevor” and

the Subject is “Dee,” which is Clagon’s nickname. Response to Rule 907

Notice, 12/21/20, at Exh.2 In the purported email, Bailey states he “lied at

your trial” and “made false statements” about what he knew and what Clagon

told him. Id. The document states that Clagon3 never told Bailey that he

“committed a crime” and “actually told [him] several times . . . that [he] didn’t

kill dude and that that crack head dude was lying . . . to get out of his charges

for robbing them stores.” Id. The document also states that if Clagon needs

____________________________________________


2    The      document     also    lists          a     web       address      –
lwebapp/jsps/cn/dashboard/dashboard.cn.

3 The body of the email does not state Clagon’s name, but, based on the
context, we infer that the writer of the document is referring to Clagon.

                                           -5-
J-S34028-21



him to help, “please let [him] know and [he is] willing to help any way [he]

can.” Id. There is a notary signature and stamp at the bottom and a separate

signature, but not Trevor Bailey’s signature.

      In March 2021, the court dismissed the petition as untimely. After being

granted leave to file an appeal nunc pro tunc, Clagon timely filed an appeal.

      Clagon raises the following issues on appeal, which we repeat verbatim:

         I) Did the lower court not err and abuse its discretion when
         it inaccurately, and biasedly disregarded timely presented
         information of after discovered false testimony relied upon
         for conviction in the instant case, based on their unproven,
         personal “hunch” that said after discovered evidence may
         have been “doctored” [simply because it was presented in
         email format] . . . without a prior hearing to discern the
         credibility of presented facts?

         II) Did the PCRA court not err and abuse its discretion when
         it asserted the “factual impossibility” that Appellant had
         previously argued after discovered admitted false
         testimony, that such had already been “made clear” to the
         jury. . ., and therefore was not presenting after discovered
         evidence, without exercising a hearing to properly discern
         as much?

         III) Did the PCRA court not err and abuse its discretion when
         biasedly reclassifying Appellant’s contentions, inaccurately
         asserting Appellant was “arguing recanted testimony”
         despite aft. disc. evi. specifying fabricated, false testimony
         was knowingly exhibited to the jury; relied upon for
         conviction? One cannot recant; “retell” an admittedly
         fabricated tale, can they?

         IV) Did the PCRA court not err and abuse its discretion by
         disregarding facts [of confession] in aft. disc. evi., biasedly
         asserting that it somehow knows what [Commonwealth jail-
         house informant] Bailey would do (confess to); know what
         Bailey would do in the face of a perjury charge despite aft.
         disc. evi. clearly stating Bailey is willing to help in any way
         that he could?


                                      -6-
J-S34028-21


         V) Did the lower court not err and abuse its discretion when
         it inaccurately and falsely stated after discovered evidence;
         email lacked an address, despite the fact that the upper left
         hand corner of said (included) email displays address;
         website, email network, and provider? In turn, the lower
         court also falsely contended that no information existed
         which states Bailey sent said email, despite said email
         containing all the necessary information to verify; track
         sender of email, and it prominently stating on the face of
         said email that Bailey is, in fact, the sender?

         VI) Did the lower court not err and abuse its discretion when
         it falsely asserted Appellant failed to contend his innocence,
         despite documentation presented to the lower court
         explaining how without Baileys false offering no information
         of an offense of murder existed in record of the instant trial?
         It is elementary that this is the reason the lower court stated
         that “even without Bailey there still existed an offense of
         murder” (albeit false)? See also, summary of argument,
         infra.

         VII) Lastly, did the lower court not err and abuse its
         discretion when falsely asserting that Appellant “cannot”
         show that even if Baileys falsities were known [and
         believed] such still would not have changed the result of
         conviction for murder in the instant case. . . without the
         benefit of a hearing, and despite facts presented to the
         lower court [in aft. dis. evi. documentation] displaying that
         an offense of murder would be lawfully unfounded upon the
         proper omission of Baileys admittedly false, insidious
         offering? See VII, infra.

Clagon’s Br. at 2-3 (brackets in original).

      We review an order denying a PCRA petition to determine “whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error.” Commonwealth v. Phillips, 31 A.3d

317, 319 (Pa.Super. 2011). A timely petition is one that a petitioner has filed

within one year from the judgment of sentence becoming final. A judgment of

sentence is final “at the conclusion of direct review, including discretionary


                                      -7-
J-S34028-21



review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.A.

§ 9545(b)(3). After the one-year deadline expires, a petitioner must plead

and prove at least one of the time-bar exceptions. These exceptions are:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

Id. at § 9545(b)(1)(i)-(iii). A petitioner must raise the claim within one year

from the time the claim could have been raised. Id. at § 9545(b)(2). To qualify

for the new fact exception, “a petitioner need only establish that the facts

upon which the claim is based were unknown to him and could not have been

ascertained by the exercise of due diligence.” Commonwealth v. Burton,

158 A.3d 618, 629 (Pa. 2017).

      Where a petitioner seeks an evidentiary hearing, the petition must

include “a certification signed by each intended witness stating the witness’s

name, address, date of birth and substance of testimony and shall include any

documents material to that witness’s testimony,” or “a certification, signed by



                                      -8-
J-S34028-21



the petitioner or counsel, stating the witness’s name, address, date of birth

and substance of testimony.” 42 Pa.C.S.A. § 9545(d)(i)-(ii). Failure to

substantially comply with the certification requirements renders the proposed

witness’s testimony inadmissible. Id. at § 9545(d)(1)(iii).

      Clagon’s judgment of sentence became final in September 2006, 90

days after the Pennsylvania Supreme Court denied his petition for allowance

of appeal and when his time to seek certiorari from the Unites States Supreme

Court expired. See U.S.Sup.Ct.R. 13 (allowing 90 days to file a petition for

writ of certiorari with the United States Supreme Court). Therefore, he had

until September 2007 to file a timely PCRA petition and his petition, filed in

November 2020, is untimely.

      Clagon claims he satisfied the new fact exception. See 42 Pa.C.S.A. §

9545(b)(1)(ii). He argues the court abused its discretion by discrediting the

email, which he alleges contained all necessary information to verify its

authenticity. He claims the PCRA court should have held an evidentiary

hearing to verify its authenticity or appointed counsel to assist him in

preparing an affidavit. Clagon claims he attempted to draft the evidence in

affidavit form but was disallowed. He claims that in the past he had only

“surmised” that Bailey may have offered false testimony. In contrast, this time

he had “proof.” Clagon’s Br. at 7. He argues it was error for the court to claim

it knew what Bailey would do in relation to a perjury charge, noting that the




                                     -9-
J-S34028-21



email states Bailey would be willing to help in any way.4 He further claims that

without Bailey’s testimony at trial, there would have been know information

that Clagon had previous knowledge of the victim or a plan to harm him.5

       Here, the PCRA court concluded Clagon failed to establish the new fact

exception, as he presented only an unauthenticated email and made no

assertion Bailey would be available and willing to testify:

          The new evidence Clagon presents in the form of an
          unauthenticated email is inherently not credible and
          therefore problematic. The proffered email is not a sworn
          affidavit.15 In fact, Clagon makes no assertion that Bailey
          himself would be available and willing to subject himself to
          the criminal charge of perjury by testifying to this
          recantation under oath.16 As such, the printout of the email
          itself is the extent of Clagon’s “new” evidence and the email
          itself lacks any indicia of credibility. No email addresses
          appear on the printout, making it impossible to know
          whether Bailey himself actually sent the email and to whom
          it was sent. Damien Clagon’s name is never mentioned in
          the body of the email. Clagon offers nothing other than his
          own assertions that the email was actually written by Bailey
          and that the recantation is, in fact, authentic. In our
          electronic age, this evidence could have been fabricated by
          anyone and made to appear to have come from Bailey. The
          Court finds it highly unlikely that Bailey, who admitted on
          cross-examination at trial to testifying in hopes of receiving
          favorable treatment from the Commonwealth on his own
____________________________________________


4 Clagon further claims the court erred in stating the email did not have an
address on it, had no assertion it was from Bailey, and never mentioned
Clagon. He claims the address, email provider, and sender of the email are
apparent on the face of the email. He further claims Bailey refers to Clagon as
“Dee.” Clagon’s Br. at 10. We note the document contains a URL, but no email
address, mailing address, phone number, or date of birth for the sender.

5 Clagon further claims that the court erred in stating he did not maintain his
innocence. He states that, without Bailey’s testimony, there was only evidence
that he acted in self-defense.

                                          - 10 -
J-S34028-21


        pending criminal charges,17 would at this late date subject
        himself to a charge of perjury on Clagon’s behalf.
           15 Although the printed email does have a notary’s
           seal at the bottom, Clagon provides no explanation for
           why this notarization appears and whose handwriting
           or signature seems to have been placed at the bottom.
           It would be pure conjecture for the Court to assign
           any meaning to this signature and notarization.
           16 Although the email states “I’m willing to help any
           way I can,” nowhere does the sender offer to testify
           under oath. A significant difference exists between a
           willingness to write an email with a recantation and a
           willingness to expose oneself to criminal prosecution
           by admitting under oath that one has previously lied
           under oath.
           17 For example, see Notes of Transcript (“N.T.”) for
           the trial, where Clagon’s attorney cross examined
           Bailey regarding his pending criminal charges: “Do
           you hope to get help with charges in exchange for
           your testimony?” Bailey responded: “I was hoping
           that it would be taken into consideration.” (N.T., Trial
           at 337.) This testimony establishes that in 2004
           Clagon knew (1) Bailey had criminal charges pending
           against him at the time of his testimony against
           Clagon, and (2) Bailey and the Commonwealth had no
           agreement regarding those pending charges in
           exchange for his testimony, but that Bailey hoped for
           some consideration.

PCRA Court Opinion, filed Mar. 5, 2021, at 10-11.

     The court’s findings are supported by the record, and it did not err in

finding Clagon failed to plead a time-bar exception and failed to establish a

hearing was necessary. Any claim that the PCRA court ought to have

appointed counsel fails because this was not Clagon’s first PCRA petition and

no hearing was required. See Pa.R.Crim.P. 904(D). Clagon did not include an

affidavit from Bailey with the relevant information sufficient to justify a


                                    - 11 -
J-S34028-21



hearing. Contrary to his assertion, the email does not contain information

sufficient to authenticate the contents. A document that Clagon purports to

be from a trial witness, without identifying information or authentication, does

not constitute a new fact. Accordingly, Clagon did not plead and prove a time-

bar exception.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2022




                                     - 12 -